Citation Nr: 1829225	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served honorably on active duty from September 1975 to March 1985 but had a period of dishonorable service from March 1985 to January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran failed to appear for a Board videoconference hearing in June 2017.  


FINDINGS OF FACT

1.  The Veteran's current right ankle disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  The Veteran's current headaches were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for headaches are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Right ankle  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current right ankle disability.  The preponderance of the evidence shows that this was not manifest during honorable service or to a degree of 10 percent within 1 year of separation from such service, and that it is unrelated to any incident of service origin.  

The service treatment records are silent for reference to right ankle problems, much less a right ankle fracture in about 1977 which would have been casted for about 3 months (as recently claimed by the Veteran and a fellow soldier, J.M.), and the Veteran's service examination from shortly before this period of honorable service ended was negative for right ankle problems.  The Veteran continued in service after March 1985 (later determined to be dishonorable), and there was no mention of right ankle problems past or present during such service, and to the contrary, service examinations of his right ankle were normal in February 1987 and January 1988.  

After service, the Veteran had a multitude of arthritic problems in other joints documented for years before he was first seen specifically for a problem in the vicinity of his right ankle.  And at that time, which is when the Veteran appears to have first complained of right ankle problems post-service, the problem he mentioned on presentation was a right ankle rash.  After the rash and right ankle pain and inflammation were noted, X-rays were ordered, and they showed mild to moderate degenerative changes in the right ankle.  

All of the statements submitted by the Veteran and J.M. concerning what happened in service are clearly outweighed and undermined by the rest of the evidence.  To state this in another way, the preponderance of the evidence indicates that there was no right ankle disease or injury during his honorable (or even his dishonorable) active service, and that his current right ankle disability is unrelated to his honorable service.  


Hypertension

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's currently diagnosed hypertension.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  The service treatment records are silent for reference to it and show that he was normal on the last service examination before his honorable service ended in March 1985, and even at the times of the service examinations during his dishonorable period of service, in February 1987 and January 1988.  As late as February 1987 and January 1988, the Veteran denied having high blood pressure and frequent headaches.  

The Veteran's current hypertension is first mentioned many years after service, and no competent evidence of record relates it to any incident of service.  The Veteran's October 2010 assertion that hypertension was never diagnosed in service, but that service treatment records show numerous complaints of headaches being caused by hypertension, is unsupported by the service treatment records and is in direct contradiction to the Veteran's contemporaneous denials.  Quite simply, as above, the preponderance of the evidence does not show an in-service event, a diagnosis within the applicable presumptive period, or a relationship between the Veteran's currently diagnosed hypertension and his active service.

Headaches

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current headaches disability.  The preponderance of the evidence shows that it was not manifest during honorable service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to any incident of service origin.  The service treatment records are silent for reference to any headaches, except for those attendant to when the Veteran was ill with, for example, the flu, or had an anomaly such as an insufficient glasses prescription (in January 1984), and he was normal at the time of his November 1984 service examination shortly before his period of honorable service ended, as well as at the time of two service examinations during his dishonorable service.  Additionally, as late as those service examinations in February 1987 and January 1988, he denied having frequent headaches.  Furthermore, the first indication in the record of headaches as their own separate diagnostic entity, and not headaches as part of an illness such as the flu or a cold or an anomaly, was in May 1999, when he told a private physician that the headaches that he was having began about 9 months prior to that time.  

These statements from the Veteran contradict his later contentions regarding in-service treatment and continuing symptoms since service.  His contentions thus are not considered probative.  Furthermore, as noted above, no competent evidence relates the Veteran's current headaches disorder to service, and the preponderance of the evidence, including the time between honorable service discharge and their development, shows that they are unrelated to service.  

The Veteran has claimed his headaches as secondary to his hypertension, but any headaches secondary to hypertension would not be service-connected as his hypertension is not service-connected.  As for any assertions made by laypersons such as the Veteran, that the disorders at issue are related to service, these are not competent, as complex medical matters are involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Service connection for right ankle disability is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


